Citation Nr: 0844993	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-19 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative joint and disc disease, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for right lower 
extremity radiculopathy, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran had active military service from September 1970 
to February 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
service connection for depression and ratings in excess of 10 
percent for a lumbosacral strain and 20 percent for right 
lower extremity radiculopathy.  The veteran filed a notice of 
disagreement (NOD) in October 2004, and the RO issued a 
statement of the case (SOC) in March 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2005.

A June 2005 rating decision granted service connection for 
the veteran's depression.  The United States Court of Appeals 
for the Federal Circuit has held that the RO's award of 
service connection for a particular disability constitutes a 
full award of benefits on the appeal initiated by the 
veteran's notice of disagreement on such issue (i.e., service 
connection for depression).  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).   

While the RO has assigned a higher rating of 20 percent for 
the lumbosacral strain during the pendency of this appeal, as 
a higher rating is available, and the veteran is presumed to 
seek the maximum available benefit, the claim for a higher 
rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As final preliminary matter, the Board notes that the April 
2008 VA examiner opined that the veteran had erectile 
dysfunction as a result of his service-connected low back 
disability.  As this matter has not been adjudicated by the 
RO, it is not currently before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.


2.  From September 26, 2003, the medical evidence shows 
flexion of the thoracolumbar spine to more than 30 degrees, 
and incapacitating episodes totaling one week during the past 
12 months.  

3.  From September 26, 2003, there is no evidence that there 
has been severe, incomplete paralysis of the popliteal nerve 
or moderately-severe, incomplete paralysis of the sciatic 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative joint and disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, General Rating 
Formula for Diagnostic Codes 5235-5243, and Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2008).

2.  The criteria for a rating in excess of 20 percent for 
right lower extremity radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.31, 4.124a, Diagnostic 
Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).


Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

 In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board is also aware of the recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
applicable to claims for increased ratings.

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and 
(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2003 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2004 RO rating decision 
reflects the RO's initial adjudication of the claims after 
issuance of the November 2003 letter.  March and May 2006 
post-rating letters provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  A May 
2008 post-rating letter provided the veteran with the 
criteria used to assign the disability ratings in question, 
as well as the type of evidence that impacts those 
determinations, consistent with Vazquez-Flores.  After 
issuance of the March and May 2006 letters, and the May 2008 
letter, and opportunity for the veteran to respond, the July 
2008 supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims herein decided.  Pertinent medical  
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); VA outpatient 
treatment records dated from February 2003 to April 2008; 
records from the Social Security Administration (SSA); 
private medical records from the Spine & Scoliosis Center, 
Center for Diagnostic Imaging, Physician Associates of 
Florida, Kissimmee Medical Center, BVL Family Medical Center, 
and Dr. Hasan; and the reports of VA examinations conducted 
in October 2002, December 2003, June 2004, and April 2008.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Legal Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating;  otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, in March 1971, service connection was granted 
for a low back strain, rated under 38 C.F.R. § 4.71, DC 5295, 
applicable to lumbosacral strain.  In October 2002, the 
veteran's service-connected low back disability was 
recharacterized and separate ratings were assigned for 
orthopedic and neurological manifestations.  A 10 percent 
rating was assigned for orthopedic manifestations and a 20 
percent rating was assigned for neurological manifestations.  
These ratings were assigned based on revisions to the rating 
criteria that took effect on September 23, 2002.  

In this appeal, the veteran filed claims for increased 
ratings on September 26, 2003.  Effective that same day, the 
criteria for evaluating musculoskeletal disabilities of the 
spine were once again revised.  See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  The Board acknowledges the appellant's 
October 2008 argument that VA should consider the criteria 
that were in effect prior to September 23, 2002, and 
September 26, 2003, but those criteria were not in effect 
when the veteran filed his claims.  The veteran filed his 
claims on September 26, 2003 - therefore the criteria that 
were in effect prior to that date do not apply.  See Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).

A.  Lumbosacral Strain with Degenerative Joint and Disc 
Disease

Under the revised spine rating criteria effective September 
26, 2003, lumbosacral strain is rated under DC 5237; 
degenerative arthritis is rated under DC 5242; and 
intervertebral disc diseases (IVDS) is rated under DC 5243.  
All disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine; 
however, IVDS can be rated under an alternative formula based 
on incapacitating episodes.  Under the General Rating 
Formula, a rating of 20 percent is assignable for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

As will be explained in greater detail below, the Board finds 
that since September 26, 2003, the criteria for a rating in 
excess of 20 percent for a low back strain with degenerative 
joint and disc disease are not met.

To warrant a higher, 40 percent rating, there must be 
evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  

On October 2002 VA examination, forward flexion was to 70 
degrees.  A July 2003 private medical record from BVL Family 
Center indicated forward flexion was to 70 degrees.

The report of the December 2003 VA examination indicates the 
veteran was uncooperative during range of motion studies and 
appeared to be exaggerating his symptoms.  Forward flexion 
was to 20 degrees during the examination, but the doctor 
noted that the veteran could flex to 90 degrees when he was 
sitting in the chair.  Therefore, the Board finds that the 
results of the December 2003 VA examination are not 
probative.  

On June 2004 VA examination, forward flexion was to 45 
degrees.  An August 2005 VA physical therapy record notes 
that forward flexion was to 83 degrees with pain.  On April 
2008 VA examination, forward flexion was to 85 degrees with 
painful motion at 80 degrees.  It was noted that repetitive 
testing did not additionally limit joint function.

Based on the foregoing evidence, a rating in excess of 20 
percent is not warranted under the General Formula for 
Diseases and Injuries of the Spine.  As mentioned, the 
veteran's IVDS can also be rated based on incapacitating 
episodes.  The criteria provide that IVDS is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine (to include consideration of separate 
rating for orthopedic and neurological manifestations) or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. 
§ 4.25 (2008).  

The report of the April 2008 VA examination indicates the 
veteran said that he had an incapacitating episode that 
lasted one week in November 2007.  He said he had an 
incapacitating episode in 2006 that lasted 3 to 4 days.  He 
said that between 2004 and 2006, he had an incapacitating 
episode that lasted 5 days.  During each of these episodes, 
bed rest was reportedly prescribed by a physician.  This 
evidence does not support a rating in excess of 20 percent 
for incapacitating episodes of IVDS because the veteran has 
not had incapacitating episodes having a total duration of at 
least four weeks during the past 12 months, which is 
warranted for the next higher, 40 percent rating.  See 38 
C.F.R. § 4.71a, Formula for Rating IVDS Based on 
Incapacitating Episodes.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)), to include IVDS under the current rating criteria 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, the Board finds that the 20 percent rating 
properly compensates the veteran for the extent of functional 
loss due to pain and other factors set forth in 
§§ 4.40 and 4.45.  On October 2002 VA examination, the 
examiner estimated an additional 20 to 30 percent impairment 
during flare-ups, which would have resulted in forward 
flexion to, at worst, 49 degrees instead of 70 degrees.  On 
April 2008 VA examination, the examiner noted that there was 
no additional limitation of joint function after repetitive 
use due to pain, fatigue, weakness, lack of endurance or 
incoordination.  Hence, the  Board finds that there is no 
medical evidence to support a finding that the veteran's pain 
is so disabling as to effectively result in forward flexion 
limited to 30 degrees or less or favorable ankylosis, which 
is required for the next higher rating under the rating 
criteria.

B.  Right Lower Extremity Radiculopathy

As mentioned, a separate 20 percent rating is in effect for 
the neurological manifestations of the veteran's service-
connected low back disability, which involve radiculopathy 
into the right lower extremity.  The neurological 
manifestations have been rated under the provisions of 38 
C.F.R. § 4.124a, DC 8521 (2008) for rating incomplete 
paralysis of the popliteal nerve.

Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2008).  Under 8521, mild 
incomplete paralysis of the popliteal nerve warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; and severe incomplete paralysis warrants a 30 
percent rating.  Complete paralysis of the popliteal nerve 
warrants a 40 percent rating, but requires foot drop and 
slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) or proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  

An April 2002 private medical record from the Spine & 
Scoliosis Center indicates the veteran complained of low back 
pain radiating into his right leg.  Deep tendon reflexes were 
2+ and symmetric.  Straight leg raise testing was positive at 
45 degrees.  

The report of the October 2002 VA examination indicates the 
veteran walked with an antalgic gait using a cane.  Motor 
function in the right lower extremity was 5/5 proximately, 
but 3/5 distally.  Motor function in the left lower extremity 
was 5/5 proximally and distally.  There was decreased 
sensation throughout the right dorsum and lateral foot.  

The report of the December 2003 VA examination indicates the 
veteran had normal motor strength and neurological results 
except for some mild loss of sensation in the right foot.

The report of the June 2004 VA examination indicates the 
veteran had mild weakness to plantar flexion of the right 
foot.

A February 2005 VA outpatient treatment record notes that a 
diabetic foot examination revealed a partially insensate 
right foot, but foot pulses were normal.  The record of a 
January 2006 diabetic foot examination indicates the sensory 
examination was normal.  A January 2007 VA treatment record 
noted that straight leg raise test was positive on the right 
side, but the neurological examination was intact.  A 
December 2007 record notes that foot sensation was normal.  
The record of an April 2008 diabetic foot examination notes 
that foot sensory was partially insensate using monofilament, 
but pulses were normal.

The report of an April 2008 VA examination indicates the 
veteran complained of pain and numbness radiating into his 
right leg and foot.  On examination, straight leg raise tests 
were negative on the right and left sides.  The examiner 
noted a sensory deficit on the right lateral leg, dorsal 
foot, and lateral foot.  Ankle and knee jerks were 2+ on the 
right and left side.  The examiner stated that the right 
lower extremity radiculopathy most likely involved the 
sciatic nerve.  

Overall, the Board finds that the veteran's right lower 
extremity radiculopathy most closely approximates mild or 
moderate incomplete paralysis.  The evidence has shown 
decreased sensation at times, but results have been normal at 
other times.  Also, while the October 2002 VA examination 
showed decreased motor function, the other records have 
predominately shown no loss in motor function.  

The Board has also considered the criteria used to evaluate 
impairment of the sciatic nerve under DC 8529.  See 38 C.F.R. 
§§ 4.120-4.124a.  Under DC 8520, mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent disability rating; 
moderate incomplete paralysis warrants a 20 percent rating; 
moderately severe incomplete paralysis warrants a 40 percent 
rating; and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent rating.  Complete paralysis of 
the sciatic nerve warrants an 80 percent rating, but requires 
that the foot dangle and drop, no active movement possible of 
muscles below the knee, and flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2008).  For the 
reasons stated above, the Board finds that the veteran's 
right lower extremity radiculopathy is no more than 
moderately disabling.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either disability, pursuant to 
Hart, and that each claim for a higher rating must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

The claim for a rating in excess of 20 percent for 
lumbosacral strain with degenerative joint and disc disease 
is denied.

The claim for a rating in excess of 20 percent for right 
lower extremity radiculopathy is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


